WALKER, Circuit Judge.
The matter sought to be reviewed in this case is an order made by the District Judge in vacation on the hearing of the issues raised by a petition for the writ of habeas corpus and the return thereto. That order is not embraced by the language of the provision of section 128 of the Judicial Code that:
*279“The Circuit Courts of Appeals shall exercise appellate jurisdiction to review by appeal or writ of error final decisions in the district courts,” etc.
See Lambert v. Barrett, 167 U. S. 697, 15 Sup. Ct. 722, 39 L. Ed. 865; Carper v. Fitzgerald, 121 U. S. 87, 7 Sup. Ct. 825, 30 L. Ed. 882; Harkrader v. Wadley, 172 U. S. 148, 19 Sup. Ct. 119, 43 L. Ed. 399.
It is not an order of the District Judge in vacation which is made subject to review by this court by section 129 of the Judicial Code. No statute has been found which purports to confer on this court the jurisdiction which section 763 of the Revised Statutes conferred on the Circuit Court to review “the final decision of any court, justice, or judge inferior to the circuit court, upon an application for a writ of habeas corpus or upon such writ when issued.” The conclusion reached in the case of Webb v. York, 74 Fed. 753, 21 C. C. A. 65, that, notwithstanding the absence of such a statute, the Circuit Courts of Appeals have in some way succeeded .to the jurisdiction which the statute just quoted conferred on another court, is one in which we are unable to concur. The reasoning by which that conclusion was reached does not seem to us to be convincing. We have found no statute having the effect of conferring upon this court appellate jurisdiction to review such an order made by a District Judge in vacation as the appeal in this case seeks to present for review.
As, in our opinion, the appeal taken was unauthorized by law, it must be dismissed; and it is so ordered.

<@ss>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes